Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 1 of 18 PageID: 503




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                                        CIVIL ACTION NO. 18-CV-16539
JOHN DOE,

            Plaintiff,

vs.

PRINCETON UNIVERSITY,

            Defendant.




    REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
 APPLICATION FOR PRELIMINARY INJUNCTION AND OPPOSITION
            TO MOTION TO DISMISS COMPLAINT




                                          CHIESA SHAHINIAN &
                                           GIANTOMASI PC
                                          ONE BOLAND DRIVE
                                          WEST ORANGE, NJ 07052
                                          973.325.1500
                                          Attorneys for Plaintiff
                                          John Doe
On the Brief:
  Ronald L. Israel, Esq.
  Brigitte M. Gladis, Esq.
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 2 of 18 PageID: 504



                                                TABLE OF CONTENTS
                                                                                                                                       Page


PRELIMINARY STATEMENT .................................................................................................... II

LEGAL ARGUMENT .................................................................................................................... 3

I.        PLAINTIFF IS LIKELY TO SUCCEED ON THE MERITS OF HIS
          CLAIMS ............................................................................................................................. 3

          A.         PRINCETON HAS VIOLATED PLAINTIFF’S DUE PROCESS
                     RIGHTS .................................................................................................................. 3

          B.         PLAINTIFF IS ALSO LIKELY TO SUCCEED ON HIS
                     CONTRACT-BASED CLAIMS ............................................................................ 5

II.       PLAINTIFF WILL SUFFER IRREPARABLE HARM SHOULD THE
          COURT NOT ISSUE THE INJUNCTION ........................................................................ 7

III.      THE BALANCE OF THE EQUITIES WEIGHS STRONGLY IN FAVOR
          OF PLAINTIFF ................................................................................................................ 11

IV.       THE PUBLIC INTEREST FAVORS GRANTING PLAINTIFF’S
          REQUEST FOR AN INJUNCTION ................................................................................ 13

CONCLUSION ............................................................................................................................. 15




                                                                      i
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 3 of 18 PageID: 505



                                      TABLE OF AUTHORITIES

                                                                                                               Page(s)

Cases
Continental Grp., Inc., v. Amoco Chemicals Corp.,
  614 F.2d 351 (3d Cir. 1980) ............................................................................... 10
Jackson v. Macalester College,
   169 F. Supp. 3d 918 (D. Minn. 2016)................................................................. 10
Moe v. Seton Hall University,
  2010 WL 1609680 (D.N.J. Apr. 20, 2010) ........................................................... 6

Napolitano v. Trustees of Princeton University,
  186 N.J. Super. 576 (Ch. Div. 1982) .................................................................... 7
United States v. Mead Corp.,
  533 U.S. 218 (2001) .............................................................................................. 4
Wuillamey v. Werblin,
  364 F. Supp. 237 (D.N.J. 1973) .......................................................................... 10

Statutes
20 U.S.C. § 1682 ........................................................................................................ 4




                                                            ii
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 4 of 18 PageID: 506




                         PRELIMINARY STATEMENT
      The proposed regulations issued by the U.S. Department of Education

(“DOE”) concerning Title IX of the Educational Amendments of 1972 (“Title IX”)

are explicitly intended to “ensur[e] that due process protections are in place for

individuals accused of sexual harassment” – due process protections including, for

example, a party’s right to cross-examine his or her accuser at a live hearing. In its

opposition to the application for a preliminary injunction filed by plaintiff John

Doe (“Plaintiff”), defendant Princeton University (“Princeton”) identifies a litany

of alleged “speculative” outcomes of the review and comment period currently

underway with respect to DOE’s proposed regulations pertaining to the procedure

universities must employ in connection with investigations under Title IX. Despite

its efforts to muddy the waters, Princeton cannot dispute that, prior to issuing its

proposed regulations, DOE performed significant research and interviews with

various members of the public, and thus Princeton’s effort to couch the outcome of

the review and comment period as entirely speculative is inaccurate. Indeed, given

the extensive work already performed by DOE, it is expected that, at the

conclusion of the review and comment period, the proposed regulations will be

enacted. That enactment will require a number of changes to be implemented in

Princeton’s sex discrimination and sexual misconduct policy (the “Policy”),

including changes pertaining to the due process protections owed to respondents
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 5 of 18 PageID: 507



such as Plaintiff (such as the right of cross-examination), and a shift in the burden

of proof applied during disciplinary proceedings conducted under the Policy.

      Notwithstanding this fundamental shift in the applicable framework,

Princeton continues to cling to its claim that it need not grant Plaintiff an

adjournment of the proceeding, arguing now that it is bound by a Resolution
           1
Agreement with DOE to perform its investigation pursuant to its current Policy,

without explaining why DOE would punish Princeton’s efforts to comply with

DOE’s new framework. In addition, Princeton attempts to deflect from the issues

involved in this case by focusing instead on the potential impact on “all”

universities and other institutions. However, the policies of those institutions are

not at issue in this case; this case is not a class action, and the only issues before

the Court in this matter involve the application of Princeton’s Policy to the

investigation involving Plaintiff and Jane Roe. As such, the Court is not required

on this application to adjudicate any lofty public policy issues, but rather only the

specific facts pertaining to Princeton’s investigation. Considering only those facts,

it is clear that Plaintiff will suffer irreparable harm should the Court permit

Princeton to continue its investigation under its current Policy notwithstanding



1
  As set forth in Plaintiff’s initial brief, should Princeton continue to rely on its
agreement with DOE, the Court may need to render a determination as to whether
DOE should be made a party to this action.

                                          2
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 6 of 18 PageID: 508



DOE’s guidance otherwise.         Accordingly, the Court should grant Plaintiff’s

application for a preliminary injunction.

                              LEGAL ARGUMENT

I.    PLAINTIFF IS LIKELY TO SUCCEED ON THE MERITS OF HIS
      CLAIMS

      A.     Princeton Has Violated Plaintiff’s Due Process Rights
      In many instances, Princeton’s opposition resorts to opposing arguments not

raised by Plaintiff in an effort to avoid addressing the arguments Plaintiff actually

raised. For instance, Princeton focuses its argument as to Plaintiff’s due process

claim on the purported fact that “private universities are not state actors[.]” (Opp.

Br., at 13). Indeed, nowhere in Plaintiff’s application did he argue that they were –

nor did he argue, as Princeton appears to contend, that “Princeton’s receipt of

federal Title IX funds obligates it to provide constitutional due process.” (Id.).

Rather, as is clear from Plaintiff’s application, Princeton’s receipt of federal

funding requires that it comply with Title IX, pursuant to DOE’s direction as to

how to do so. While Princeton devotes its entire due process argument to its

contention that constitutional due process strictures are not applicable to private

universities, nowhere in this section does Princeton present any argument to

counter Plaintiff’s argument as to DOE’s interpretation and enforcement of Title

IX – including DOE’s reference to due process rights of accused students –

because Princeton cannot do so.


                                            3
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 7 of 18 PageID: 509



      As set forth in Plaintiff’s application, DOE is charged, through the language

of the Title IX statute, with enforcing the statute by issuing rules and regulations.

See 20 U.S.C. § 1682. Since September 2017, DOE has made clear that schools

and universities should rely on the Revised Sexual Harassment Guidance issued in

2001 (the “Guidance”), which directs that procedures “according due process to

both parties involved” in a proceeding “will lead to sound and supportable

decisions.” (See Israel Decl., Ex. D, at 22). DOE’s recently proposed regulations

also emphasize the need for “adequate due process protections for those involved

in grievance processes,” and indeed require the imposition of “due process

protections for the respondent before any disciplinary sanctions are imposed.”

(Israel Decl., Ex. B, at 6, 41). Such due process protections would require the right

of cross-examination, which has been deemed the “greatest legal engine ever

invented for the discovery of truth.” (Israel Decl., Ex. B, at 56) (quoting California

v. Green, 399 U.S. 149, 158 (1970)). Those conclusions rendered by DOE – that

students accused of sexual misconduct are entitled to certain due process

protections – should be enforced by the courts and found to be binding on

universities in the context of disciplinary proceedings involving allegations of

sexual misconduct. See United States v. Mead Corp., 533 U.S. 218, 226-27 (2001)

(noting that courts will generally defer to an agency’s “administrative

implementation of a particular statutory provision” when the agency has been



                                          4
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 8 of 18 PageID: 510



granted the authority to make such rules). Accordingly, a respondent in a

university disciplinary proceeding should be entitled to challenge, in court, a

university’s failure to accord him or her adequate due process protections, because

DOE has confirmed that such protections are necessary in such proceedings and

DOE is tasked with enforcing Title IX.

      Rather than attempt to explain why that should not be the case, however,

Princeton simply ignores Plaintiff’s entire argument and misconstrues Plaintiff’s

claim in an effort to shoehorn this case into the factual landscape of cases

previously decided by the courts. (See Opp. Br., at 13-14). The fact remains that

since the time that the cases Princeton relies upon were decided, DOE has

definitively weighed in on the proper procedure to be implemented in the context

of a university’s Title IX investigation. The Court should see through Princeton’s

efforts to create a straw-man argument to conceal its utter failure to address

Plaintiff’s claims head-on. Because DOE has determined that accused students

should be entitled to certain due process protections, and Princeton’s current Policy

does not comply, Plaintiff is likely to succeed on his due process claim.

      B.     Plaintiff Is Also Likely to Succeed On His Contract-Based Claims
      Both Plaintiff and Princeton agree: New Jersey law does not define the

relationship between a student and a university in strictly contractual terms.

Nonetheless, a student may assert a breach of contract claim against a university,



                                          5
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 9 of 18 PageID: 511



so long as the student puts the university on notice of the factual basis for the

claim. See Moe v. Seton Hall University, 2010 WL 1609680, at *5 (D.N.J. Apr.

20, 2010). Nothing cited in Princeton’s brief alters that analysis. Indeed, Princeton

concedes that Plaintiff’s Complaint contains allegations concerning Princeton’s

failure to abide by its own Policy, namely the provision of the Policy permitting an

extension of the timeframe for an investigation for “good cause.” (See Opp. Br., at

16). While Princeton quibbles with Plaintiff’s request for an “extension” – instead

choosing to label it as a requested “suspension” – Princeton cannot dispute that

Plaintiff has not requested that Princeton cease its investigation entirely forever;

rather, Plaintiff very clearly has requested that Princeton simply hold off on its

investigation until the proper terms of that investigation have been clarified by
                                                                          2
DOE, which will undoubtedly happen sometime in the near future. What is

unclear from Princeton’s opposition is why the University is so vehemently

opposed to a brief delay of this investigation pending a probable substantial change

in DOE’s approach to Title IX investigations – especially when Princeton’s own

Policy contemplates that the process may be delayed for legitimate reasons.

2
  At a minimum, the Court should grant Plaintiff’s request for an injunction
requiring Princeton to delay the investigation during the 60-day public comment
period for the proposed regulations. By the time that period has concluded, or
shortly thereafter, it should be clear as to the procedure DOE will require
universities to follow with respect to Title IX investigations, and the Court may be
better equipped to render a decision as to how the investigation should proceed at
that time.

                                         6
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 10 of 18 PageID: 512



       Similarly, Plaintiff’s breach of the covenant of good faith and fair dealing

 claim is not barred by a failure to allege the existence of a contract, as Princeton

 suggests. Indeed, the trial court in one of the cases cited by Princeton explicitly

 concluded that a private university’s conduct should be judged under the rubric of

 good faith and fair dealing. See Napolitano v. Trustees of Princeton University,

 186 N.J. Super. 576, 584 (Ch. Div. 1982) (noting that “the legal standard against

 which the court must measure the university’s conduct is that of good faith and fair

 dealing”). Here, Plaintiff has alleged that, although he has established “good

 cause” for an adjournment of the investigation, Princeton has nonetheless

 improperly proceeded in pressing the investigation without ensuring that Plaintiff’s

 rights, set forth in his agreement with Princeton, are adequately protected.

       Given the foregoing, Plaintiff has established a likelihood of success on the

 merits of his breach of contract, anticipatory breach of contract, and breach of the

 covenant of good faith and fair dealing claims.

 II.   PLAINTIFF WILL SUFFER IRREPARABLE HARM SHOULD THE
       COURT NOT ISSUE THE INJUNCTION
       Princeton cannot dispute that, absent an injunction, Plaintiff will be subject

 to Princeton’s current Policy, which lacks the procedural protections emphasized

 as necessary by DOE, including the right to cross-examination. Being subject to a

 process DOE has determined would be deficient will irreparably harm Plaintiff and

 may ultimately subject him to unnecessary discipline and associated stigma.


                                           7
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 11 of 18 PageID: 513



       A fundamental premise underlying Princeton’s contention that Plaintiff’s

 claimed harm is somehow “speculative” is that the proposed regulations issued by

 DOE are not likely to be enacted. (See Opp. Br., at 1-2, 9). However, that premise

 is fatally flawed, in that it fails to take into account the significant efforts that DOE

 has already undertaken to ensure the enactment of its proposed regulations. For

 instance, as the DOE summary of the proposed regulations states, DOE began its

 analysis of the proper procedure to be followed by schools and colleges in

 connection with Title IX back in mid-2017. (See Israel Decl., Ex. B, at 9).

 Outlining the process leading up to the issuance of the proposed regulations, DOE

 stated:

       The Department conducted listening sessions and discussions with
       stakeholders expressing a variety of positions for and against the
       status quo, including advocates for survivors of sexual violence;
       advocates for accused students; organizations representing schools
       and colleges; attorneys representing survivors, the accused, and
       institutions; Title IX Coordinators and other school and college
       administrators; child and sex abuse prosecutors; scholars and experts
       in law, psychology, and neuroscience; and numerous individuals who
       have experienced school-level Title IX proceedings as a complainant
       or respondent. The Department also reviewed information that
       includes white papers, reports, and recommendations issued over the
       past several years by legal and public policy scholars, civil rights
       groups, and committees of nonpartisan organizations as well as books
       detailing case studies of campus Title IX proceedings.

 (Israel Cert., Ex. B, at 9-11). DOE’s proposed regulations were issued only after

 DOE engaged in a lengthy research process – a process that included discussion

 with advocates of all groups maintaining an interest in the subject matter of the

                                            8
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 12 of 18 PageID: 514



 proposed regulations, much like a public comment process – and thus those

 regulations were not issued lightly or without the benefit of input from the public.

 As such, Princeton’s suggestion that DOE might just scrap the proposed

 regulations entirely following the public comment period is not credible. After

 conducting such significant and time-consuming research before issuing the

 regulations, it is beyond speculative to suggest that DOE will do anything other

 than enact them following the review and comment period. Indeed, DOE’s actions

 since it began its research process concerning the proposed regulations is indicative

 of how it is actually likely to proceed at the conclusion of the public comment

 period; prior to issuing the proposed regulations, DOE withdrew guidance

 documents that had been governing the Title IX process for years – signaling its

 intention to modify the process currently in place at universities, like Princeton,

 throughout the country. (See Israel Cert., Ex. C). For that reason, it is almost

 certain that following the review and comment period, DOE will implement the

 regulations as proposed.

       Accordingly, the case law Princeton relies upon to claim that Plaintiff will

 not suffer irreparable harm in this case is totally inapposite. For example, Princeton

 cites a number of cases simply holding that “speculative” harm is not “irreparable.”

 (See Opp. Br., at 8-9). Plaintiff does not dispute this general proposition.

 However, the cases Princeton relies upon for that proposition have no bearing on



                                           9
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 13 of 18 PageID: 515



 the outcome of this case, as they dealt with vastly different facts and law. See, e.g.,

 Continental Grp., Inc., v. Amoco Chemicals Corp., 614 F.2d 351, 358-59 (3d Cir.

 1980) (because there was no imminent risk of disclosure of trade secret by former

 employee, preliminary injunction not warranted). Moreover, although Princeton

 makes an effort to argue that changes in the law that have not yet been adopted

 cannot support the issuance of an injunction, those cases, too, are not dispositive in

 this matter. (See Opp. Br., at 9-10). See, e.g., Wuillamey v. Werblin, 364 F. Supp.

 237, 241 (D.N.J. 1973) (discussing speculative nature of estimate of air pollution

 to be generated by sports complex in the future). Princeton’s efforts to categorize

 DOE’s proposed regulations as simply a “forthcoming” change in the law overlook

 the fact that, since 2017, DOE has directed changes consistent with those

 regulations by withdrawing guidance documents inconsistent therewith. As such, it

 is evident that once the review and comment period elapses, DOE intends to enact

 the proposed regulations.

       Finally, Princeton’s contention that Jackson v. Macalester College, 169 F.

 Supp. 3d 918, 921-22 (D. Minn. 2016), “is directly on point to this case” and

 mandates a denial of Plaintiff’s application is inaccurate. Jackson – decided before

 DOE’s shift in policy – addresses a plaintiff’s attempt to restrain an investigation

 pending his civil claims, but does not address the substance of those claims.

 Moreover, the asserted harm in Jackson pertained to the likelihood of discipline,



                                           10
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 14 of 18 PageID: 516



 which was determined to be speculative. By contrast, Plaintiff in this case does not

 assert that he will be irreparably harmed as a result of improper discipline, but

 rather as a result of the improper process applied to his investigation. Whereas the

 possibility of discipline may be speculative, by all accounts Princeton has

 confirmed its intention to conduct the investigation pursuant to Princeton’s current

 Policy, which is inconsistent with DOE’s new framework. The reliance on that

 Policy is irreparable harm Plaintiff will suffer, thereby supporting the issuance of a

 preliminary injunction.

 III.   THE BALANCE OF THE EQUITIES WEIGHS STRONGLY IN
        FAVOR OF PLAINTIFF
        Princeton is simply incorrect in stating that the balance of the equities tips in

 its favor. Indeed, while claiming that it is acting solely out of the concern for the

 “well-being” of the Princeton “community,” critically, it overlooks the fact that

 Plaintiff is a member of that community, and Princeton should, in fact, be

 concerned about his well-being – including by ensuring that it is providing

 Plaintiff with a fair proceeding that complies with DOE’s guidelines. Nowhere in

 its brief does Princeton acknowledge the fact that it was Plaintiff – not Jane Roe –

 that initially approached Princeton staff in January 2018 with concerns about Jane

 Roe’s harassing behavior – concerns that Princeton wholly ignored. Evidently

 Princeton is only concerned about its students’ well-being when such concern

 serves its own interests.


                                            11
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 15 of 18 PageID: 517



        The reality is that Princeton is currently investigating conduct that is alleged

 to have occurred in Spring 2017 – more than 18 months ago. Princeton appears to

 have had no qualms about delaying an investigation from January 2018 – when it

 was first advised by Plaintiff of an issue – to November 2018, when it appears to

 have begun the current investigation. Although claiming that the balance of the

 equities weighs in its favor because of its need to protect the “safety” of its

 students, Princeton cannot seriously claim that there would be any threat to any

 student’s safety through the maintenance of the status quo pending the

 implementation of DOE’s proposed regulations. Indeed, Plaintiff is currently an

 on-campus resident of Princeton and no-contact orders have been successfully in

 effect between Plaintiff and Jane Roe for some time, without any issue on

 Plaintiff’s part.

        In addition, Princeton defies logic by claiming that Plaintiff’s requested

 injunction would violate current DOE guidance and could cause Princeton to lose

 its federal aid for its failure to “promptly” investigate claims of sexual misconduct

 or discrimination. (Opp. Br., at 19). For one, as argued above, Princeton did not

 appear to be concerned about any requirement that it “promptly” investigate

 Plaintiff’s claims about Jane Roe’s behavior.       Further, why would DOE pull

 Princeton’s funding for attempting to comply with DOE’s mandates pertaining to

 Title IX investigations? Moreover, were Princeton actually concerned about losing



                                           12
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 16 of 18 PageID: 518



 its federal funding, it could simply reach out to DOE itself for clarification as to

 the procedure to follow in this case, given DOE’s recent position concerning the
                                                                  3
 need for due process protections in Title IX investigations; Princeton has not

 claimed that it has done so, casting doubt on its asserted fear of losing funding.

       As set forth above, Plaintiff has established that he will suffer irreparable

 harm should the injunction not issue. Meanwhile, the injunction will present no

 burden on Princeton whatsoever, but rather would serve to ensure that Princeton’s

 claimed need to protect the “well-being” of the Princeton community is actually

 satisfied by protecting Plaintiff’s procedural rights.

 IV.   THE PUBLIC INTEREST FAVORS GRANTING PLAINTIFF’S
       REQUEST FOR AN INJUNCTION
       Curiously, in its claim that an injunction in this matter would not be in the
                                                    4
 public interest, Princeton refers to the Guidance for the proposition that a school

 has an obligation to “promptly” respond to claims of sexual harassment. (Opp. Br.


 3
   DOE’s Office for Civil Rights advises that “For assistance related to civil rights,
 you may contact the OCR headquarters office in Washington D.C. or the OCR
 enforcement office serving your state or territory,” and encourages “students and
 parents, representatives of education institutions, and other OCR customers to use
 e-mail or fax to communicate with OCR when possible.” See Office for Civil
 Rights,             Contact              OCR,               available              at
 https://wdcrobcolp01.ed.gov/CFAPPS/OCR/contactus.cfm (emphasis added).
 4
   We note that, as discussed above, the Guidance also states that procedures
 “according due process to both parties involved” in misconduct cases “will lead to
 sound and supportable decisions.” (Israel Decl., Ex. D, at 22).


                                           13
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 17 of 18 PageID: 519



 at 21). As set forth above, it is disingenuous for Princeton to now hide behind a

 shield of “promptness” when the conduct at issue occurred in Spring 2017, and

 Princeton has been on notice of it since January 2018. Princeton, however, does

 recognize its obligation to respond “effectively” to such claims.               (Id.).

 Nonetheless, Princeton does not explain why ensuring that respondents in sexual

 misconduct investigations are provided with the proper due process protections

 would hamper its ability to “effectively” respond to such claims; one would think

 that the application of the proper process to review such claims would much better

 fulfill Princeton’s obligation of an “effective” response.

       Moreover, while Princeton attempts to argue the alleged broader

 implications of issuing an injunction, this Court is only presented with Plaintiff’s

 claims. This is not a class action and Plaintiff does not purport to represent anyone

 but himself. Accordingly, the Court need not consider the unidentified

 investigations occurring in unidentified “academic communities,” but should

 instead focus on the concrete facts of this case. When doing so, it becomes clear

 that the public should have an interest in ensuring that a university apply the

 procedures mandated by DOE in Title IX investigations, and that a brief delay until

 the scope of those procedures is confirmed will not significantly impact the

 University, but will likely have a tremendous impact on the individual being

 investigated. As such, an injunction is warranted in this case.



                                           14
Case 3:18-cv-16539-MAS-LHG Document 9 Filed 12/14/18 Page 18 of 18 PageID: 520




                                  CONCLUSION
       For the foregoing reasons, Plaintiff respectfully requests that the Court grant

 his application and enjoin Princeton’s pending Title IX investigation until such

 time as DOE’s proposed regulations are implemented.

                                       Respectfully submitted,

                                       CHIESA SHAHINIAN & GIANTOMASI
                                        PC
                                       Attorneys for Plaintiff
                                       John Doe



                                       By /s/ Ronald L. Israel ___________________
                                             RONALD L. ISRAEL

Dated: December 14, 2018




                                          15
